Citation Nr: 1730624	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  07-28 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder. 

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to service connection for a left ankle disorder.  

4.  Entitlement to service connection for a lumbar spine disorder. 

5.  Entitlement to service connection for residuals of a pelvic injury with a scar and right leg shortening. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to February 2006 and was awarded the Combat Action Ribbon (Afghanistan), Afghanistan Campaign Medal, Iraq Campaign Medal, Global War on Terrorism Medal, and National Defense Service Medal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the department of Veterans Affairs (VA) Regional Office (RO). 

In November 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In June 2016, the Board advised the Veteran that the VLJ who presided over the November 2010 hearing was no longer active with the Board, and that the Veteran is entitled to another hearing before a currently active VLJ, if he so desired.  In a June 2016 statement, the Veteran indicated that he did not want another Board hearing. 

In November 2011, September 2013, and November 2016, the Board remanded the above claims for further evidentiary development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).


FINDINGS OF FACT

1.  In May 2002, the Veteran was involved in a motor vehicle accident that was determined to be the result of illegally driving under the influence of alcohol.  As a result of this accident, the Veteran sustained injuries to the bilateral hips, bilateral knees, left ankle, lumbar spine, and pelvis as a result of the motor vehicle accident.

2.  The Veteran served two tours of duty in combat zones:  in 2004 he was deployed to Afghanistan for approximately five months, and in 2005 he was deployed to Afghanistan for approximately seven months.  As a result of this service, he was awarded the Combat Action Ribbon (Afghanistan), Afghanistan Campaign Medal, Iraq Campaign Medal, and the Global War on Terrorism Medal.

3.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) associated with combat stressors he experienced on deployment to Afghanistan and Iraq.  He is secondarily service-connected for alcohol abuse that is considered to be a form of self-medication for PTSD symptoms.

4.  The Veteran's bilateral hip disorder, bilateral knee disorder, left ankle disorder, lumbar spine disorder, and residuals of a pelvic injury with a scar and right leg shortening were the result of his own willful misconduct and, therefore, not incurred in the line of duty.  

CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disorder, bilateral knee disorder, left ankle disorder, lumbar spine disorder, and residuals of a pelvic injury with a scar and right leg shortening are not met.  38 U.S.C.S. §§ 105, 1110, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.1(m) and (n), 3.102, 3.301, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he sustained injuries to the bilateral hips, bilateral knees, left ankle, lumbar spine, and pelvis in a May 2002 motor vehicle accident while on active duty.  The RO denied these claims, finding that the injuries were the result of the Veteran's willful misconduct because he was driving under the influence of alcohol when the accident occurred.  The Veteran in essence asserts that his intoxication was not willful misconduct, as his alcoholism has been determined to be related to his service-connected PTSD.  As these injuries stem from the same in-service incident, the Board will address the claims together.

To establish entitlement to service connection, a claimant must show (1) competent and credible evidence of a current disability; (2) medical or lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of linkage between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir.. 2004); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.. 1996).  With regard to the second element, veterans are entitled to a presumption that injuries incurred during active service were "incurred in the line of duty" and not the result of the veteran's willful misconduct.  38 U.S.C.S. § 105(a) ("An injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in [the] line of duty and not the result of the veteran's own misconduct ..."); Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir.. 2009) ("By its plain terms, section 105(a) creates a presumption that an injury or disease incurred by a veteran during active service was incurred in the line of duty and not caused by the veteran's misconduct.").

This presumption may be rebutted if the government demonstrates by a preponderance of the evidence that the in-service injury was caused by or resulted from willful misconduct or by abuse of alcohol or drugs.  Holton, 557 F.3d at 1367 (Fed. Cir.. 2009); Thomas v. Nicholson, 423 F.3d 1279, 1283 (Fed. Cir.. 2005) (supporting preponderance of the evidence as the proper evidentiary standard to rebut the line-of-duty presumption); Myore v. Brown, 9 Vet.App. 498, 503 (1996) (remanding the Board's denial of benefits based on willful misconduct finding where "[t]he Board did not support its denial in this case by a finding that willful misconduct, under 38 U.S.C. § 105(a) and 38 C.F.R. § 3.1(n)(1), was shown by a preponderance of the evidence").  The burden rests on the government to show that an act constitutes willful misconduct, defined as "an act involving conscious wrongdoing or known prohibited action" that "involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences."  38 C.F.R. § 3.1(n)(1) (2016); see Holton, 557 F.3d at 1367 ("[I]f the veteran establishes that he was injured or contracted a disease during active service and the government does not show that the injury or disease resulted from willful misconduct, the veteran has satisfied the second of the three elements [for service connection] ...").

Alcohol consumption or alcohol abuse alone does not necessarily constitute willful misconduct.  38 C.F.R. § 3.301(c)(2) (2016) ("The simple drinking of alcoholic beverage is not of itself willful misconduct."); see Martin v. McDonald, 761 F.3d 1366, 1371 (Fed. Cir.. 2014) ("Congress has taken action indicating that alcohol abuse and willful misconduct ... are not coextensive.").  Further, "[w]illful misconduct will not be determinative unless it is the proximate cause of injury, disease or death."  38 C.F.R. § 3.1(n)(3); see 38 C.F.R. § 3.301(c)(2) ("If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.").

The veteran does not bear the burden of proving that his injury was not the result of willful misconduct; rather, VA bears the burden of proving that it was.  See Holton, 557 F.3d at 1367.  VA must set forth evidence that shows by a preponderance that the in-service injury was proximately caused by an act of willful misconduct by the veteran.  Thomas, 423 F.3d at 1283; Myore, 9 Vet.App. at 503.

"Willful misconduct in alcohol consumption cases is the willingness to achieve a drunken state, and, while in this condition, to undertake tasks for which the person is unqualified, physically and mentally, because of alcohol."  Id. (citing VA Adjudication Procedures Manual M21-1 MR, Pt. III, Subpt. v, Ch. 1,

A service department finding that the injury in question occurred in the line of duty is binding on VA unless it is patently inconsistent with the requirements of VA laws and regulations.  38 C.F.R. § 3.1(m) (2016).  A service department finding that an injury was not due to misconduct is also binding on VA unless it is patently inconsistent with the facts and VA laws and regulations.  38 C.F.R. § 3.1(n) (2016).

The Veteran's service treatment records demonstrate that, on May 1, 2002, he sustained multiple musculoskeletal and abdominal injuries as a result of a motor vehicle accident near the Marine Corps Base in California.  The records indicate the Veteran spent five to six hours in the vehicle following the accident due to low back pain and inability to get out of the car.  The records also show that, at 6:19 a.m. on May 2, 2002, the Veteran had a blood alcohol content (BAC) level of 72 mg percent upon arrival to the emergency department following the accident.  Service medical records do not show any complaints, treatment for, or diagnoses of conditions of the bilateral hips, bilateral knees, left ankle, lumbar spine, and pelvis apart from that which was incurred as a result of the automobile accident. 

It is not in dispute that the Veteran was on active service at the time of this accident.  Rather, the central issue in this case is whether the Veteran's bilateral knee, bilateral hip, left ankle, lumbar spine, and pelvic injuries were incurred in the line of duty or were due to his willful misconduct.  

A May 2002 Traffic Collision Report, issued by the State of California and prepared by Officer Moffitt, documents that at the time of the accident the weather was clear, the road was dry, the lighting was dark with no street lights, and there were no unusual roadway conditions.  The Veteran was noted to have been drinking and driving under the influence.  The Veteran stated that he drove to a restaurant with his girlfriend at approximately 7:00 p.m.  On his way to the restaurant, they stopped at a gas station and purchased a six-pack of beer.  The Veteran reported that he drank one of the 12-ounce beers on his way to the restaurant, ate soup and salad for dinner, and drank two 25-ounce draft beers at the restaurant, which he left around 9:00 p.m.  The motor vehicle accident occurred between 10:30 p.m. and 11:00 p.m. about 10 miles beyond the turnoff to the Marine Corps Base.  The report also indicates that based on the blood sample drawn at 6:32 a.m., the Veteran had a BAC of .072 percent.  Officer Moffitt also noted that the Veteran's breath smelled of alcohol when he was interviewed in the emergency room.  Although Officer Moffitt stated he found five empty beer bottles in the vehicle, the Veteran replied that his girlfriend drank the rest and that he did not drink any beers after dinner, on his way back to the base, or after the collision and before receiving medical assistance.  

The Board notes that although the RO issued a March 2007 administrative decision finding that the injuries sustained by the Veteran in May 2002 did not occur in the line of duty, there is no service department finding in the Veteran's service records or otherwise, regarding whether the injuries occurred in the line of duty or were due to misconduct.  As the record therefore does not include a finding already binding on the Board, the Board will address this issue on the merits.

In September 2006, the Veteran reported he had an authorized pass and was on liberty leave at the time of the accident.  He also stated that there were no alcoholic intoxicants, narcotics drugs, or misconduct of any kind involved in the accident but that he was originally charged with driving under the influence.  He indicated that charge was reduced to "dry" reckless driving.  The Veteran stated he fell asleep while driving and lost control of the steering wheel, which resulted in the collision. 

A March 2007 administrative decision determined that the Veteran's May 2002 motor vehicle accident and resulting injuries were due to his own willful misconduct.  The decision noted that the impartial evidence of record indicated that alcohol use was an issue at the time of the accident.  

However, in his September 2007 substantive appeal, the Veteran reported that he had no alcohol-related incidents in the military, the police report was incorrect, and the driving under the influence charge was dismissed in court.  

At his November 2010 hearing, the Veteran testified that he had two beers at dinner and although he had purchased a six-pack of beer to bring back to base, he drank "a few beers" sometime in the middle of the night at approximately 2:00am or 3:00am, while he was trapped in the vehicle. 

In July 2011, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) regarding the level of the Veteran's blood alcohol at the time of the accident, as the blood alcohol level was determined from a blood sample taken about seven and half hours after the accident.  In the opinion, the VHA expert concluded that the blood alcohol level at the time of the accident was greater than the legal limit for driving.  The VHA expert explained that if the Veteran did not drink any further alcohol between the time he left the restaurant at 9:00pm on May 1, 2002 and the measurement of his BAC at 6:30am on May 2, 2002, when the BAC was 0.072 percent, the Veteran's estimated BAC at 11:00pm on May 1, 2002 would have been 207 mg/dL (0.207 percent).  The VHA expert further explained that, in the alternative, if the Veteran had drank several (but no more than five) 12-ounce beers between 2:00am and 3:00am on May 2, 2002, while trapped in the vehicle, his the Veteran's BAC at 6:30am on May 2, 2002 would have been the same or greater than 0.072 percent.  

In rebuttal, the Veteran submitted a September 2011 private medical opinion by Dr. Pradarelli, which documented several scenarios in which the Veteran would have been driving under the legal BAC limits at the time of the accident despite a BAC of 0.072 percent at 6:30am on May 2, 2002.  Dr. Pradarelli noted that the Veteran was not convicted of driving under the influence and was not noted to have any criminal, civil, or traffic infraction by the Marine Corps.  Dr. Pradarelli also relied on the Veteran's statements that he drank several 12-ounce beers after the collision and had "an average sized meal and two beers" at dinner. 

After review of the record, the Board finds that the Veteran's injuries were the result of alcohol intoxication and therefore were the proximate result of willful misconduct.  As such, the aforementioned injuries were not incurred in the line of duty, and service connection is not warranted.

At the outset, the Board finds that the Veteran's May 2002 account that he did not drink additional beers after the collision more credible and more probative than his inconsistent statements made several years after the accident and in connection with the filing of his claim for VA benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  The Board bases this finding on the contemporaneous nature of the Veteran's statements to the accident investigator and the inconsistency of his later statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

Additionally, the Board finds the July 2011 findings of the VHA expert highly probative, as it reflects consideration of all relevant facts as evidenced by citations to relevant items from the claims file, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  By contrast, the Board affords Dr. Pradarelli's September 2011 private opinion little probative value because his conclusions are speculative and premised on the Veteran's incomplete account that he had only two beers (without specifying the number of ounces) and an average sized meal at dinner, did not drink before dinner or before the collision, and was administered morphine prior to the blood sample drawn, which the Board has found to be not credible.  Id.; See also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

The Board acknowledges the Veteran's statements that his driving under the influence charge was reduced to "dry" reckless driving by the State of California.  Although the Board has considered this evidence, legal determinations made by the State of California are not binding on the Board.  Despite the reduction in charge, the competent evidence of record indicates the Veteran had a BAC above the legal limit at the time of the collision on May 1, 2002. 

Turning next to the issue of whether the Veteran's intoxication was not willful misconduct, as his alcoholism has been determined to be related to his service-connected PTSD, the Board finds this contention to be without merit.  The motor vehicle accident occurred in 2002, and the Veteran was not deployed to a combat zone until 2004.  Post-service treatment records, including an August 2009 report of VA psychiatric examination, show that the Veteran has consistently reported the onset of his PTSD symptoms as beginning following his traumatic combat exposure in Afghanistan and Iraq.  In addition, on VA examination in August 2009, the Veteran denied experiencing PTSD symptoms related to the 2002 motor vehicle accident.  As the Veteran's alcohol abuse has been attributed to self-medication of PTSD symptoms which had their clinical onset only after the Veteran's deployment to combat zones, and his PTSD symptoms are limited in scope to his combat experiences, the Board finds that the Veteran's alcohol abuse is unrelated to the 2002 motor vehicle accident.  As such, injuries sustained as a result of alcohol intoxication in 2002 are appropriately classified as having been incurred as a result of the Veteran's own willful misconduct.

The legal authority governing preclusion of service connection for disability due to willful misconduct is clear and specific, and the Board is bound by such authority.  38 C.F.R. § 3.301(c)(2).  Given such authority, on these facts, there is no legal basis for an award of service connection for a bilateral hip disorder, a bilateral knee disorder, a left ankle disorder, a lumbar spine disorder, and residuals of a pelvic injury with a scar and right leg shortening, and the claims for such must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  

      (CONTINUED ON NEXT PAGE)





ORDER

Service connection for a bilateral hip disorder is denied.

Service connection for a bilateral knee disorder is denied. 

Service connection for a left ankle disorder is denied.

Service connection for a lumbar spine disorder is denied. 

Service connection for residuals of a pelvic injury, with a scar and right leg shortening, is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


